WEFING, J.A.D.
(dissenting).
My colleagues conclude, in this inter-company coverage dispute between two insurance carriers, that the insured’s automobile insurer, Home State Insurance Company (Home State) is responsible to provide coverage to Irving Raphael, Inc. (Raphael), rather than Raphael’s commercial general liability insurer, Continental Insurance Company (Continental). I am unable to agree and I therefore dissent.
The record presented to us in this declaratory judgment action contains only a limited description of the underlying incident. The following is taken from interrogatory answers supplied by Jaime Skierski during the course of her first party suit for damages.
According to Ms. Skierski, in August 1992, she was attending a summer program at the Perth Amboy Vocational School. On *597August 4,1992, she was being transported there on a Raphael bus which carried students from both South Amboy and Perth Amboy. These students came from disparate backgrounds and there had been incidents between the two groups during the summer. It is unclear from Ms. Skierski’s interrogatory answer whether these prior incidents occurred on a school bus, on school property, on both, or on neither. In her interrogatory answer, Ms. Skierski wrote that two Perth Amboy students “accosted [her] verbally” and that the “verbal assault accelerated ... to involve more and more of the [Perth Amboy] girls.” One pulled Ms. Skierski’s hair and she was then physically attacked by approximately nine of the Perth Amboy students. The bus driver did not stop the bus until the bus reached its first stop in Perth Amboy, at which point all of the Perth Amboy students disembarked. The driver then returned to the vocational school and reported the incident to the school’s principal. The record does not reveal how long the incident took. We are informed that Ms. Skierski’s claim against Raphael has been settled.
Raphael held two policies of insurance, one a business auto policy issued by Home State and the other a commercial general liability policy issued by Continental. Under the Home State policy, Home State agreed it would:
pay all sums an ‘insured’ legally must pay as damages because of ‘bodily injury’ ... caused by an ‘accident’ and resulting from the ownership, maintenance or use of a covered ‘auto.’
Under the Continental policy, Continental agreed it would:
pay those sums that the insured becomes legally obligated to pay as damages because of ‘bodily injury’ or ‘property damage’____caused by an ‘occurrence’ —
Continental, however, excluded from its coverage claims “arising out of the ownership, maintenance, use or entrustment to others of any ... ‘auto’ ...”
I approach this issue in a different manner than my colleagues in recognition that the parties to this dispute are Home State and Continental. Their mutual insured, Raphael, is not a party and is not affected by its disposition. Neither, from all that appears, is the injured victim, Ms. Skierski. The parties to this dispute agree *598that one of them is responsible to absorb the damages due Ms. Skierski; the only disagreement is which one.
I do not disagree with my colleagues that the out-of-state cases they cite provide little guidance to the resolution of this issue for they are often the result of differing statutory language. Niglio v. Omaha Property & Cas. Ins. Co., 679 So.2d 328 (Fla.Dist.Ct.App. 1996), rev. denied, 689 So.2d 1071 (1997), for instance, which denied coverage to a pedestrian injured in a drive-by shooting, involved a statutory requirement that there be physical contact between the pedestrian and the automobile. New Jersey has eliminated such a requirement. Lindstrom v. Hanover Ins. Co., 138 N.J. 242, 248-49, 649 A.2d 1272 (1994). Horney v. Tisyl Taxi Corp., 93 A.D.2d 291, 461 N.Y.S.2d 799 (1983), which denied coverage to a passenger assaulted by a taxi driver, involved a statute which called for coverage for injuries proximately caused by the operation of a vehicle.
Nor do I disagree with my colleagues that the proper test to determine whether Home State is obligated to afford coverage is whether there is a “substantial nexus between the injury and the use of the vehicle.” Westchester Fire Ins. Co. v. Continental Ins. Cos., 126 N.J.Super. 29, 38, 312 A.2d 664 (App.Div.1973), aff'd o.b. 65 N.J. 152, 319 A.2d 732 (1974). Under this test, it is not necessary that there be a direct causal link between the two for a substantial nexus to exist. Ibid.
We recognized in Westchester that “[wjhether the requisite connection or degree of relationship exists depends upon the circumstances of the particular ease.” Ibid. The judgment whether there is a “requisite connection or degree of relationship” can only be made in terms of the description of the underlying incident that has been provided to us. I am satisfied that the connection which exists in this matter is too tenuous to justify imposing responsibility upon Home State.
My colleagues conclude that, as in Lindstrom v. Hanover Ins. Co., supra, the school bus “did more than provide a setting or an enhanced opportunity for the assault.” 138 N.J. at 252, 649 A.2d *5991272. In Lindstrom, the Court found a victim of a random drive-by shooting to be entitled to PIP benefits under his father’s automobile policy. In reaching this conclusion the Court said that the assailant’s automobile “furnished the assailant with what he must have assumed would be both anonymity and a means of escape. The assailant would not likely have committed such an act of apparently random violence without the use of a car.” Ibid. There is no basis, however, for a similar assumption in this matter. It is purely fortuitous that this assault by one group of students upon a student from a neighboring town occurred within the confines of the school bus. Even the majority opinion in Lindstrom, moreover, recognized an analytical distinction between claims for PIP coverage, which it deemed “‘a social necessity’” 138 N.J. at 247, 649 A.2d 1272 and claims for automobile liability coverage. 138 N.J. at 249, 649 A.2d 1272. My colleagues have ignored that distinction.
I cannot subscribe to my colleagues’ view that the assault upon Ms. Skierski was “a foreseeable consequence of the ‘use’ and ‘operation’ of the school bus.” (op. at 594, 713 A.2d at 562). I am unable to equate a dog’s instinctual bite with a concerted physical attack by a number of teenagers upon another.
1 am, finally, troubled by my colleagues’ conclusion that one of the essential duties of a school bus driver is to supervise the conduct of the children who are on the bus. I agree that in certain instances a school bus company or school district may have a duty to provide supervision of the children who are riding on a school bus. Thus, if either Raphael or the school district were aware of the tensions which apparently existed between the students of South Amboy and Perth Amboy, a duty may well have existed either to place an aide on the bus to prevent disruptions or to construct a route which would avoid placing the students upon the same bus. A violation of any such duty by Raphael, however, would, in my opinion, clearly fall within the commercial general liability policy issued by Continental, not the business auto policy issued by Home State. The overarching duty of the driver, *600however, is the safe operation of the vehicle. To impose a duty of supervision upon the driver is to invite distraction from the road and a consequent increased risk of vehicular accident. This poses a risk of harm not only to the occupants of the bus but to other drivers upon the road.
Because I view the assault upon Ms. Skierski as fundamentally unrelated to the “ownership, maintenance or use” of the school bus, I would impose responsibility for coverage upon Raphael’s commercial general liability carrier, Continental.